Mr. Kurt M. Rakow Little Rock Police Department 700 West Markham Little Rock, AR  72201
Dear Mr. Rakow:
You have requested an opinion of the Attorney General under the authority granted by the Arkansas Freedom of Information Act, the same being Ark. Stat. Ann. 12-2801 et seq.  Specifically, you seek a determination as to what information may be released for public inspection and copying from a public employee's personnel file.
As you know, Act 49 of 1987, an amendment to the Freedom of Information Act, created a limited exemption from public inspection for personnel files of public employees.  This office previously issued Opinion No. 87-115 which contained guidelines to be used in determining what type information can be released without violating the privacy of an employee.  I have attached a copy of the opinion for your use.
Please note that Opinion No. 87-115 concerned the personnel record of a former police officer.  I lack sufficient information to determine if any potentially damaging information exists within the file currently at issue.  Nevertheless, careful consideration should be given prior to the release of personal information which may subject an officer or his family to harm or harassment.
Further, Ark. Stat. Ann. 12-2804 as amended by Act 49 of 1987 created an additional limited exemption:
   (b) Provided, however, that all employee evaluation or job performance records, including preliminary notes and other materials, shall be open to public inspection only (1) upon final administrative resolution of any suspension or termination proceeding at which such records form a basis for the decision to suspend or terminate the employee, and (2) if there is a compelling public interest in their disclosure.
Since you are appealing your suspension through the administrative process afforded you, the job performance records which form the basis of the decision to suspend you are exempt from disclosure until such time that administrative appeals are exhausted.
In sum, guidelines for determining what information can be made available for public inspection without invading the privacy of a public employee can be found in the attached copy of Opinion No.87-115.
Additionally, any record relating to the suspension currently on appeal is exempt from disclosure until administrative appeals are exhausted.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.